Title: To George Washington from William Heath, 9 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint, Feb. 9. 1781.
                        
                        I have been honored with your’s of the 5. instant, respecting the staff Department. Am happy to find the
                            measures I had adopted, have in so many instances received your approbation, as expressed in your sentiments—Am sorry,
                            that in one instance, I should be so unfortunate as to be thought erroneous by your Excellency. And as it is not only a
                            laudable wish, but an incumbent duty to vindicate our conduct and intentions when they are thought reprehensible, in a
                            proper manner, I pray you will be pleased to allow me to observe, that my order of the 13th January was not issued upon
                            any diffidence of the integrity or veracity of the staff Department, nor was it my design to deprive them of any powers
                            granted them, of drawing orders on their own returns, neither did I delegate to Colonel Hazen a power to alter, or refuse
                            countersigning any order they presented: My motive was nearly tantamount to the idea expressed in the last paragraph of
                            your letter, in case, upon investigation, the power of giving orders for provisions, &c. should appear too much
                            diffused; and as Colonel Hazens quarters were situated in the midst of the several departments, and he had signified that he
                            had no objection to the trouble that would naturally be occasioned thereby. My order was issued solely with a view to
                            regularity; that if there should be a scantiness of provisions or stores on hand, as was at that time unfortunately the
                            case, there might be an equal issue to the several departments and troops at the Post, which would not probably be the
                            case if the power of drawing was vested in many, as he who first heard of the arrival of provisions might send and draw a
                            greater proportion than the quantity in store would afford to others, though not more than intitled to; which might be
                            represented if the draughts passed through one hand. My only motive has been to seek the public good; and I pray you will
                            be assured, that such it will still be; and in the present case, as nearly conformable to your pleasure signified in your
                            letter, as I can pursue it. I have the honor to be With the greatest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    